Citation Nr: 0924931	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-06 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas. 



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for gout, and if so, 
whether the reopened claim should be granted. 

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for lower back 
condition, and if so, whether the reopened claim should be 
granted. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States from 
November 1977 to July 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the RO 
that found that new and material evidence had not been 
received to reopen the previously denied claims of service 
connection for gout and service connection for lower back 
condition.  

In a May 2001 rating decision, the RO denied the claim of 
service connection because there was no evidence that gout 
was incurred in service or was related to service.  

Also, in the May 2001 rating decision, the RO also denied the 
claim of service connection for lower back condition because 
the record lacked evidence of continuity of symptomatology 
after service and there was no opinion establishing medical 
nexus between the reports of lower back injuries in service 
and the Veteran's current disability.  The Veteran did not 
submit a Notice of Disagreement to the May 2001 rating 
decision. 

While the March 2007 RO decision addressed the matter on a de 
novo basis, for purposes of establishing jurisdiction, the 
Board is required to make a decision in the first instance as 
to whether new and material evidence was received warranting 
the reopening of this matter.  See Barnett v.  Brown, 83 F.3d 
1380 (Fed. Cir 1996).  

The Board has recharacterized the issue accordingly to 
reflect the procedural status of the previously denied claim.  



FINDINGS OF FACT

1.  In a May 2001 rating decision, the RO denied the 
Veteran's claim of service connection for gout; the Veteran 
did not appeal that decision.  

2.  None of the additional pertinent evidence received since 
the May 2001 rating decision relates to an unestablished fact 
necessary to substantiate the claim, or raises a reasonable 
possibility of substantiating that claim.  

3.  In a May 2001 rating decision, the RO denied the 
Veteran's claim of service connection for a lower back 
disorder; the Veteran did not appeal that decision.  

4.  Since the May 2001 rating decision, the Veteran has 
submitted new and material evidence that relates to an 
unestablished fact necessary to substantiate the claim for 
entitlement to service connection for gout, and it raises a 
reasonable possibility of substantiating that claim. 

5.  The currently demonstrated degenerative changes of the 
lower back is shown as likely as not to be due to injury 
sustained during the Veteran's period of active service.   



CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
May 2001 rating decision to reopen the claim of service 
connection for gout.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

2.  New and material evidence to reopen the claim of service 
connection for a lower back condition has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by degenerative changes of the lower 
back is due to disease or injury that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002), and it dealt 
with VA's duties to notify and assist a veteran with regard 
to his or her claim for benefits.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

VCAA requires VA to notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
the claim.  VA will inform the veteran which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to the claimant prior to an 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ), even if the 
adjudication occurred prior to the enactment of VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

These VCAA notice requirements apply to all elements of a 
claim for service connection, so VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In view of the Board's favorable decision in this appeal to 
reopen the claim and to grant service connection for lower 
back condition, additional discussion as to whether or not VA 
fulfilled its duties to notify and assist would serve no 
useful purpose.  

With respect to the claim of connection for gout, in the 
context of a claim to reopen, VCAA requires that the 
Secretary look at the bases for the denial in the prior 
decision and to provide the veteran with a notice letter that 
describes what evidence would be necessary to substantiate 
the unestablished element(s) required to award service 
connection.   Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  

The claimant must also be notified of what constitutes both 
"new" and "material" evidence pertaining to the 
unestablished elements in order to reopen the previously 
denied claim.  Id.   

In this case, prior to the March 2007 rating decision, VA 
satisfied the notification requirements of VCAA through a 
December 2006 letter, in which the Veteran was informed of 
the types of evidence needed in order to substantiate his 
claim of entitlement to service connection for gout.  

Also, in that letter, the RO advised the Veteran of the basis 
for the previous denial of the claim (no verifiable inservice 
stressors), and of what types of evidence constituted both 
"new" and "material" evidence that was necessary to reopen 
the denied claim.  Further, the RO identified what evidence 
and information the Veteran was required to provide and what 
evidence and information that VA was required to provide.  

On review of the claims file, it appears that the Veteran has 
been provided with a sufficient notification letter, and he 
has been given every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Under these circumstances, the Board has determined 
that the notification requirements of VCAA have been 
satisfied.  

In addition to its duty to notify, or inform, the Appellant 
with regard to her claim, VA also has a duty to assist the 
Appellant in the development of the claim.  This duty 
includes assisting the Appellant in the procurement of 
service treatment records and records of pertinent medical 
treatment since service, and providing the Veteran a medical 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that VA has made reasonable efforts to obtain 
relevant record adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of the Veteran's 
service medical records, post-service VA and private medical 
records, and other pertinent documents discussed below.  

While VA has not afforded the Veteran a comprehensive medical 
examination relating to his claim of service connection for 
gout, the Board finds that such an examination is not 
necessary to render a decision under the circumstances of 
this case.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(C)iii.  

The Veteran has not submitted new and material evidence which 
would indicate that the VA examination for gout is not 
warranted; VA has no further duty to assist in this regard.  
Id.  
 
The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


2.  Application to Reopen Claim Based on New and Material 
Evidence

The Veteran seeks to reopen his claims of entitlement to 
service connection for gout and for a lower back condition.  
The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened prior to 
addressing the merits of the previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In order 
to reopen the Veteran's claim, the Board must first determine 
whether the Veteran has submitted new and material evidence.  
38 C.F.R. § 3.156.  

With respect to whether the previously denied claim is final 
and new and material evidence is necessary to reopen it, the 
following applies.  Rating decisions are final and binding 
based on the evidence in the file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  

The claimant has one year from notification of a RO decision 
to initiate an appeal by filing a notice of disagreement 
(NOD) with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  

The RO denied the Veteran's claims for service connection for 
gout and for lower back condition in the May 2001 rating 
decision, finding that the available evidence at that time 
did not show that either condition was in any way related to 
the Veteran's service.  The Veteran did not file a notice of 
disagreement (NOD) to initiate an appeal and the decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a).  
Under current VA law, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, the Board must consider 
all the evidence since the last final denial of the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  In order to 
establish whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

A review of the applicable law pertaining to service 
connection is helpful in determining whether the Veteran has 
submitted any new and material evidence.  Regulations provide 
that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The evidence of record at the time of the May 2001 rating 
decision consisted of the following: the Veteran's service 
treatment records; and a February 1992 private treatment 
record from Dr. Larry Wilson at the Family Practice; and 
private treatment records dated July 1995 to September 1998 
from Dr. William Medranos at the Family Practice.  

The RO denied the claim on the basis that the medical 
evidence did not show that the current disability was 
incurred in service or related to service.  The RO denied the 
lower back condition claim because the evidence did not show 
chronicity or continuity of symptomatology since service, and 
there was no medical evidence establishing a nexus between 
the Veteran's current lower back condition and his lower back 
injury in service.  

Since the May 2001 rating decision, the additional evidence 
that the Veteran has submitted includes: VA treatment records 
December 2005 to August 2007 from the VA Medical Center in 
Central Texas and VA treatment records from February 2007 to 
September 2007 from VA Medical Center in Austin ; and private 
medical treatments dated September 2007 to October 2007 and 
private medical statements dated February 2008 and November 
2008 from Dr. Don Carlson, Doctor of Chiropractic. 


Gout

The evidence of record prior to the May 2001 rating decision 
established that the Veteran had a diagnosis of gouty 
arthritis and had been receiving treatment.  See February 
1992 private treatment record from Dr. Wilson, see also July 
1995 to September 1998 private treatment records from Dr. 
William Medranos.  

The pertinent additional evidence since May 2001 are the 
treatment records from VA.  These records also show that the 
Veteran had received treatment for complaints of gout, and 
that he had been diagnosed with gouty arthritis.  None of the 
VA treatment records indicate that the Veteran's gout was in 
any way related to service.  There is no other additional 
evidence of record that pertains to the claim of service 
connection.  

The Board finds that, since the last final decision in May 
2001, no new and material evidence has been received to 
reopen the Veteran's claim for service connection for gout.  

The additional evidence only provided cumulative or redundant 
information pertaining to his treatment of gouty arthritis; 
he does not provide new evidence that related to 
unestablished fact necessary to substantiate his claim.  

Further, the Veteran was notified that in order to reopen his 
claim, the Veteran need to provide VA with new and material 
evidence which at least indicated that the Veteran's gout was 
in some way related to his service.  New and material 
evidence has not been received and the claim for service 
connection for gout may not be reopened.  See 38 C.F.R. § 
3.156(a).  


Lower Back Condition 

The Board finds that the additional evidence received since 
the RO's May 2001 relates to the unestablished fact necessary 
to substantiate the Veteran's lower back condition claim - 
whether the Veteran's reported condition is related to 
service.  

Specifically, in his February 2008 letter, Dr. Carlson states 
that "in [his] opinion these injuries of the spine, 
degenerative changes, subluxations of the spine, 
osteoarthritis, and osteophytes were a direct result of the 
injuries many years ago in the service."  Dr. Carlson's 
letter provides new evidence which relates to the questions 
of whether the Veteran's disability is related to service.  

The Board also finds that the additional evidence is neither 
cumulative nor redundant, and that it raises a reasonable 
possibility of substantiating the claim.  Thus, new and 
material evidence has been received pursuant to 38 C.F.R. 
§ 3.156(a), and thereby meets the requirements to reopen.  

On that basis, the claim for service connection of is 
reopened and the VA must consider the appeal on the merits of 
the underlying claim for service connection.  38 C.F.R. § 
3.156.  


3.  Service Connection for Lower Back Condition

The Veteran asserts that his current lower back pain is due 
to an injury incurred in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
the injury was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intervening causes.  38 C.F.R. § 3.303(b) 
(2008).  If a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

When a veteran seeks to establish service connection for a 
disability, he does not need to rely on medical records 
alone.  Triplette v. Principi, 4 Vet. App. 45, 49 (1993).  
The use of lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

It is clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  Id., See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 14341434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  The evidence does not show 
that the Veteran possesses medical expertise and he does not 
argue otherwise.  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  

On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.  

A review of the Veteran's service treatment records shows 
that, in June 1978, the Veteran injured his lower back while 
lifting pit covers while on duty.  The service treatment 
records also show that that the Veteran continuously 
complained of lower back pain from June 1978 to September 
1978.  

In a December 1979 treatment record the examiner recorded 
that the Veteran complained that he has had lower back pain 
for the last year and half.  The service treatment records 
from July 1981, May 1984, and November 1985, again show that 
the Veteran complained of lower back pain while in service.  

The Veteran's service treatment records also contain Medical 
History Reports from October 1983, October 1985 and October 
1986 Medical History Reports, and in each of those reports, 
the Veteran marked that he had "no" recurrent back pain 
while in service.  In the Veteran's October 1986 separation 
examination report, the examiner did not indicate that the 
Veteran had any back problems.  

A review of the Veteran's post service treatment records 
shows that, in September 1998, the Veteran received treatment 
from Dr. Medranos for upper and lower back pain following a 
motor vehicle accident earlier that month.  

The treatment records from VA  show that the Veteran had been 
treated for complaints of gouty arthritis, chronic bilateral 
knee pain, abdominal pains, and other related medical issues, 
but these records do not show that the Veteran was treated 
for lower back pain. 

In September 2007, the Veteran was evaluated by Dr. Don 
Carlson for his lower back pains.  In the evaluation report, 
Dr. Carlson noted that the Veteran reported that he injured 
his back on February 3, 1978 while in service where he was 
lifting pit covers and had been treated many times for lower 
back pain since his injury.  

Dr. Carlson noted that he had reviewed the Veteran's medical 
records dating back to 1978.  Based on a review of the 
record, which Dr. Carlson noted that the Veteran was treated 
in 1982, 1984 and  1986, and diagnosed lumbar sprain/strain, 
rupture or herniation of lumbar disc, and lumbar disc 
degeneration and subluxation.  

Finally, in the February 2008 letter from Dr. Carlson to the 
RO, Dr. Carlson stated that the Veteran's degenerative 
changes, subluxation, osteoarthritis and osteophytes were the 
direct result of the lower back injury he incurred in 
service. 

After a review of the record, the Board concludes that 
service connection for a lower back condition is warranted.  
The evidence shows that the Veteran has a current diagnosis 
of chronic lower back pain.  See September 2007 private 
chiropractic evaluation from Dr. Carlson.  

Further, the Veteran's service treatment records show that 
the Veteran injured his lower back in service in June 1978 
and was continuously treated thereafter for the next six 
months, as well as, periodically during the remainder of his 
service.  

By its nature, lower back pain is a condition that can be 
detected by the Veteran, and as such, the Veteran's testimony 
as to continuity of his back pain since service is important 
and credible evidence going toward the matter of whether is 
current condition is a continuation of the previous injury.  

In addition, Dr. Carlson has provided a favorable nexus 
opinion that the Veteran's current lower back condition is 
related to the injury he incurred in service, and the record 
does not include any evidence that would contradict the nexus 
opinion furnished.  

Based on the foregoing, the Board finds that evidence to be 
in relative equipoise in showing that the current 
degenerative changes of the lower back as likely as not is 
due to injury hat was sustained during service.  Under such 
circumstances, and by resolving all reasonable doubt in the 
veteran's favor, service connection is warranted.  



ORDER

New and material evidence has not been received to reopen the 
previously denied claim of service connection for gout, the 
appeal to this extent is denied. 

New and material evidence has been received to reopen the 
previously denied claim of service connection for lower back 
condition, the appeal to this extent is allowed.  

Service connection for degenerative changes of the lower back 
is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


